Citation Nr: 1302219	
Decision Date: 01/18/13    Archive Date: 01/23/13

DOCKET NO.  08-28 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), anxiety, depression, and mood disorder. 

2.  Entitlement to a compensable disability rating for fracture, fourth toe, right foot. 

3.  Entitlement to an increased disability rating in excess of 10 percent for postoperative excision of lesion scar of the left chest wall. 

4.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran had active service from January 1977 to December 1980. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that, among other things, denied service connection for PTSD and continued to rate postoperative lesions of the left chest wall and residuals of a right fourth toe fracture at 10 and 0 percent disabling, respectively.  

The Veteran's claims file was subsequently transferred to the jurisdiction of the RO in Atlanta, Georgia.  

In an August 2010 rating decision, the RO, in relevant part, denied service connection for depression and continued to rate the postoperative lesions of the left chest wall as 10 percent disabling.  

In December 2010, the Veteran testified before a Decision Review Officer (DRO) and in May 2011, he testified before the undersigned Veterans Law Judge at a Travel Board Hearing.  Written transcripts of both hearings were prepared and incorporated into the evidence of record. 

In the August 2011 remand, the Board recharacterized the issue regarding PTSD with depression as entitlement to service connection for an acquired psychiatric disability, to include PTSD, anxiety.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Additionally, the Board interpreted the Veteran's statements regarding the inability to work and seeking consideration for individual unemployability as raising a claim for a TDIU due to a service-connected disability.  See June 2010 statement and May 2011 hearing transcript.  A TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  When, as here, evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part of the claim for benefits for the underlying disability.  Therefore, his TDIU claim has been considered as part of the increased rating claim for fracture, fourth toe, right foot and postoperative excision of lesion.  As development per the August 2011 Board remand has been completed, the matters as stated on the title page are once again before the Board.  

The issues of service connection for an acquired psychiatric disability, to include PTSD, anxiety, depression, and mood disorder and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's fourth toe of the right foot has not been amputated, and there are no objective findings on examination of symptomatology so severe that are equivalent to amputation of this toe. 

2.  The Veteran's right fourth toe disability is not productive of a moderate foot disability and there is no malunion or nonunion of the tarsal or metatarsal bones.  

3.  The Veteran's postoperative excision of lesion scar of the left chest wall has been manifested primarily by a single superficial, painful, and tender scar, but has not exceeded an area of 77 sq. cms.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for residuals of right foot fourth toe fracture are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5172, 5284 (2012). 

2.  The criteria for a rating in excess of 10 percent for postoperative excision of lesion scar of the left chest wall have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.118, Diagnostic Code 7804 (2008 & 2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify & Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in August 2007, prior to the date of the issuance of the appealed November 2007 rating decision.  The August 2007letter also notified the Veteran of VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, no other development is required with respect to the duty to notify.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA has also fulfilled its duty to assist in obtaining all of the identified VA treatment records and examination reports and correspondence for the appeal.  The Board notes that the claim was remanded in August 2011, in part to obtain records outstanding treatment records the Bay Pines VA Medical Center dated from 1980 to 1991.  In November 2011, the missing VA treatment records were associated with the claims file.  Additionally, as directed in the August 2011 Board remand, the Veteran was afforded appropriate VA examinations to assess the severity of his right foot fourth toe fracture and left chest wall scar.  The October 2011 VA examinations are found to be adequate, as the examiner reviewed the record and accurately reported the Veteran's history, along with all pertinent current findings. See Barr v. Nicholson, 21 Vet. App. 303 (2007).   There has been substantial compliance with the instructions in the August 2011 Board Remand.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  
The United States Court of Appeals for Veterans Claims has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2012) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam). 

At the Veteran's hearing, the issues on appeal were identified and he was asked about his treatment providers in order to ascertain whether there was additional evidence to be submitted.  Hence, the Bryant duties were met.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. 

The appeal is thus ready to be considered on the merits.

II.  Legal Criteria-Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."
When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45;  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996). 

The rating schedule authorizes the assignment of a noncompensable rating in every instance in which the rating schedule does not provide such a rating and the requirement(s) for a compensable rating is/are not met. 38 C.F.R. § 4.31. 

A. Residuals of Right Foot Fourth Toe Fracture

The Veteran's residuals of a right foot fourth toe fracture have been rated at 0 percent under DCs 5199-5172.  His specific diagnoses are not listed in the Rating Schedule.  Therefore, the RO assigned DC 5199 pursuant to 38 C.F.R. § 4.27 (2012), which provides that unlisted disabilities requiring rating by analogy will be coded first by the numbers of the most closely related body part and "99."  See 38 C.F.R. § 4.20 (2012).  The RO determined that the most closely analogous diagnostic code is 38 C.F.R. § 4.71a, Diagnostic Code 5172, for amputation of the toes, other than great, with removal of the metatarsal head.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of Diagnostic Code should be upheld so long as it is supported by explanation and evidence).  See also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (indicating that any change in DC must be specifically explained).  Under DC 5172, a noncompensable evaluation is assigned without metatarsal involvement, and a 20 percent evaluation is assigned when there are one or two toes.  

Other foot injuries are rated under 38 C.F.R. § 4.71a, 5284.  Moderate foot injuries warrant a 10 percent rating; a 20 percent rating requires a moderately-severe foot injury; and a 30 percent rating requires a severe foot injury.  38 C.F.R. § 4.71a, DC 5284. 
Words such as "moderate," "moderately severe" and "severe" are not defined in the VA Schedule for Rating Disabilities (Rating Schedule).  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  See 38 C.F.R. §§ 4.2, 4.6. 

The probative (competent and credible) medical and lay evidence of record does not show that a rating higher than 0 percent is warranted under the applicable rating criteria.  On December 2006 VA examination, the Veteran did not have any specific complaints related to his right fourth toe, but rather his complaints of pain were related to the right great toe and second toe, with a hammertoe deformity on the second toe.  On objective examination, there was no functional limitation on walking or standing related to the right fourth toe.  There was no foot edema, weakness, or instability.  The diagnosis was status post fracture of the right fourth toe.  

On November 2007 VA examination, the Veteran denied having pain, swelling, weakness, heat, redness, stiffness, fatigability, lack of endurance, or other symptoms of the right foot.  Physical examination of the right foot revealed that there was no objective evidence of painful motion, swelling, tenderness, instability, weakness, abnormal weight bearing, skin or vascular foot abnormality, malunion or nonunion of the tarsal or metatarsal bones, or muscle atrophy.  There were no flare-ups of foot joint disease.  The Veteran was able to stand for 15-30 minutes and was able to walk 1/4 mile.  The examiner noted that the fourth toe was asymptomatic.   The examiner also noted the findings from an October 2007 VA podiatry consult that found hallux valgus right foot and hammertoe of the right second toe, for which the Veteran was scheduled for bunionectomy of the right foot and arthroscopy of the right second toe in November 2007.  However, the examiner reported that not only were there were no objective findings of the right fourth toe, there also were no other problems associated with the diagnosis of post fracture right fourth toe.

Social Security Administration records show that the Veteran was denied disability benefits due to his claimed chronic back and neck pain, PTSD, nerve condition, substance abuse and right foot problems.  

An April 2008 rating decision denied service connection for status post right bunionectomy for hallux valgus, and the Veteran has not appealed this rating determination.  

On October 2011 VA examination of the foot, the examiner noted a history of pain on the right great toe for which the Veteran underwent surgery for hallux valgus.  There was a painless scar that was less than 36 square inches.  He used a cane for balance.  Degenerative or traumatic arthritis was not present on X-ray results.  He was diagnosed with bunionectomy of the right great toe, fracture of the metatarsal of the right fourth toe, status post right second toe arthroscopy, resolved hammer toes, and resolved hallux valgus.  The Veteran did not have hammer toe, unilateral hallux valgus or metatarsalgia of the right fourth toe. 

Based on a review of the evidence, including his VA treatment records, there is simply no evidence that the Veteran's right fourth toe was amputated or that symptomatology was so severe that it was equivalent to amputation.  Therefore, a higher 20 percent rating for amputation of one or two toes (other than great) with removal of metatarsal head is not warranted under DC 5172.  38 C.F.R. § 4.71a, Diagnostic Code 5172.  Likewise, the evidence precludes the possibility of a minimally compensable, 10 percent rating under DC 5173 for amputation of the third or fourth toes without metatarsal involvement and not including the great toe.   

The Board concedes the Veteran's uncontradicted complaints of pain and numbness as competent and credible.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  Specifically, on October 2011 VA examination, the Veteran reported the presence of pain with prolonged standing on the right foot.  He also at times had numbness.  Nonetheless, the pain and numbness symptomatology by itself indicates on a mild, not a "moderate" foot injury as required for a 10 percent disability rating under 38 C.F.R. § 4.71a, DC 5284.  Furthermore, during his October 2011 VA examination, the examiner specifically stated that the Veteran's right fourth toe disability was a foot injury that was mild.  Since the December 2006, November 2007, and October 2011 VA examination reports did not reflect that there was any right foot tenderness, instability, weakness, abnormal weight bearing, skin or vascular foot abnormality, or muscle atrophy and there were no subjective findings beyond the Veteran's complaints of pain and numbness, his right fourth toe disability is not analogous to a moderate foot injury under DC 5284.  

In addition to the applicable schedular criteria, under 38 C.F.R. §§ 4.40 and 4.45, VA is required to consider whether an increased evaluation could be assigned on the basis of functional loss due to pain or weakness to the extent that any such symptoms are supported by adequate pathology.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  VAOGCPREC 9-98 held that DeLuca could apply to Diagnostic Code 5284 depending on the nature of the foot injury concerned.  On December 2006 VA examination, on objective examination, there was no functional limitation on walking or standing related to the right fourth toe.  However, while the November 2007 VA examiner reported that the Veteran was able to stand for 15-30 minutes and was able to walk 1/4 mile, the examiner reported that the Veteran's main problem was related to his first and second toes and that the right fourth toe was asymptomatic.  Also, the October 2011 VA examiner acknowledged the Veteran's complaints of pain with prolonged standing, occasional numbness, and his use of a cane for balance.  The examiner also found that the Veteran's foot condition impacted his ability to work due to problems with prolonged standing and walking, which would give rise to pain of the right foot.   However, even with these considerations, the examiner described the Veteran's right fourth toe condition as a foot injury that was mild.  The examiner also indicated that he reviewed the claims file, remand, and VA treatment records.  Therefore, any pain with prolonged standing and walking and occasional numbness have been accounted for in the noncompensable mild foot injury and the assignment of a compensable rating under 38 C.F.R. §§ 4.40 and 4.45 is not warranted.  Id.  

Moreover, while Diagnostic Code 5283 provides a 10 percent rating for moderate malunion or nonunion of the tarsal or metatarsal bones, as it is neither contended nor shown that the Veteran's service-connected residuals of right fourth toe fracture involves malunion or nonunion of the tarsal or metatarsal bones, evaluation of the disability under this diagnostic code is not warranted.  See November 2007 and October 2011 VA examination reports; see also 38 C.F.R. § 4.71a, Diagnostic Code 5283. 

On the basis of the foregoing, the Board finds that the weight of the evidence is against a compensable schedular evaluation for residuals of a right foot fourth toe fracture.  See 38 C.F.R. § 4.71a, Diagnostic Code 5172.  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  The record presents no basis for assignment of a compensable rating for the right fourth toe fracture under the applicable rating criteria at any point throughout the appeal period.  Hence, "staged ratings" are not warranted.  See Hart, supra. 

B.  Postoperative Excision of Lesion Scar of the Left Chest Wall

The Veteran's postoperative excision of lesion scar of the left chest wall has been assigned a 10 percent disability rating under 38 C.F.R. § 4.118, Diagnostic Code 7804.  As of October 23, 2008, revised provisions for evaluating scars were enacted; however, the revised provisions are applicable only to claims received on or after October 23, 2008, or where application of the new provisions was expressly requested.  The record does not disclose that the Veteran has specifically requested application of the new regulations; therefore, the claim is adjudicated under the pre-amended criteria.

Under the pre-amended version of Diagnostic Code 7804, a 10 percent evaluation is assigned where the evidence shows scars that are superficial and painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  Note (1) indicates that a superficial scar is one not associated with underlying soft tissue damage. 

The Veteran's postoperative excision of lesion scar of the left chest wall is assigned the maximum evaluation under Diagnostic Code 7804.  Diagnostic Codes 7802 and 7803 also only provide for a maximum 10 percent evaluation for scars.  Also, as the service-connected postoperative scar of the left chest wall is comprised of only one scar, there is no basis to separately rate and combine a rating in accordance with § 4.25 for scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, under Diagnostic Code 780-2, Note (1).  Diagnostic Code 7800, provides higher ratings for scars of the head, face, or neck; but as the Veteran's postoperative left chest wall scar is not on those parts of the body, Diagnostic Code 7800 would not be applicable.

Under the pre-amended Diagnostic Code 7801, a 10 percent disability evaluation is assigned when a scar, of an area other than the head, face, and neck, is deep or causes limited motion, and involves an area or areas exceeding 6 square inches (39 square cm.).  A 20 percent disability evaluation is warranted for when it involves an area or areas exceeding 12 square inches (77 square cm.).  A 30 percent disability evaluation is warranted when it involves an area or areas exceeding 72 square inches (465 square cm.).  A 40 percent evaluation is warranted when it involves an area or areas exceeding 144 square inches (929 square cm.).  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).  Note (2) indicates that a deep scar is one associated with underlying soft tissue damage. 

Thus, in order for the Veteran to get an increased evaluation for his postoperative left chest wall scar under the old regulations, the evidence must show that his scar exceeds at least 12 square inches or 77 square cm and was deep or caused limited motion.  

Here, on December 2006 VA examination, the Veteran had complaints of left-sided chest and scar pain, which worsened with cold weather.  There was no functional limitation caused by the scar, a residual of excision of a lesion to the left chest wall.  On physical examination there was an 8 cm longitudinal flat, freely moveable, nontender scar of the left inferolateral aspect of the chest.  There was diffuse tenderness to palpation in the left chest wall.   

On November 2007 VA examination, the examiner indicated that the Veteran's scar was a result of surgery or excision of a benign lesion.  On examination, there was a scar on the anterior-lateral chest at the lower rib margin that measured 0.3 centimeters (cm) by 8 cm.  The scar was non-adherent, non-tender, and did not cause any limitation of motion.  There was no underlying soft-tissue damage or skin ulceration or breakdown over the scar.  The diagnosis was left chest scar.   

During his December 2010 DRO hearing, the Veteran testified that the scar was painful and tender.  He reported that he used a cream on the scar, which made the area feel numb.   

On June 2010 VA examination, the Veteran had complaints of tenderness in the scar with no other current symptoms.  The scar was stable.  There was no skin breakdown.  The integrity of the skin over the scar was maintained.  The location of the scar was in the lower left lateral aspect of the chest.  The length and width of the scar was 7 cm by 0.2 cm.  The scar was superficial (absence of underlying tissue damage).  There was no limitation of motion or other limitation in function due to the scar.  There was no abnormal texture and pigmentation.  There was also no gross distortion, asymmetry, or disfigurement.  

During his May 2011 Travel Board hearing, the Veteran reported that he was in pain everyday related to his scar as well as pain when he put on clothes that covered the scar.  He indicated that putting gauze over the scar made it feel better.  He reported that he found it hard to get comfortable and he would wake him up from sleeping due to pain from the scar.  He stated that the scar was course, tender, and larger than it was previously.  He reported that the scar was six to eight inches deep.  

On October 2011 VA examination, the Veteran had complaints of intermittent pain and sharp pain.  The Veteran reported that the scar was not unstable with frequent loss of covering of skin over the scar, was not both painful and unstable, and was not due to a burn.  The anterior trunk was the affected area.  The size of the scar was 3.9 centimeters (cm) long by 0.3cm wide.  The scar was neither superficial and non-linear, nor deep and non-linear.  It was a superficial scar that was not associated with underlying soft tissue damage.  There was elevation.  There was no depression, hypopigmentation or hyperpigmentation in the area exceeding 39 square centimeters.  The skin texture was not irregular, atrophic, shiny, scaly, missing underlying soft tissue, or indurated and inflexible in an area exceeding 39 square centimeters.  There was no limitation of motion and the skin was not unstable or painful.  The scar did not cause limitation of the affected part.  There were no other pertinent physical findings, complications, conditions, signs and/or symptoms (such as muscle or nerve damage) associated with any scar.  

The Veteran is competent to report his scar symptoms.  The Veteran has described his scar as tender, painful, and course, which is consistent with the findings on his various VA examinations.  His complaints are credible, but must be evaluated in light of the rating schedule.  He also suggested during his May 2011 Travel Board hearing that the scar affected his limitation of motion and was deep.  These complaints have also been considered, however, such complaints are inconsistent with the clinical evidence of record, which has consistently shown a scar that is superficial and painful with no evidence of underlying tissue loss (i.e. a deep scar), or limitation of motion.  Even assuming arguendo that that the scar was deep or caused limitation of motion, it has neither been alleged nor shown that the affected area approximated at least 12 square inches or at least 77 square centimeters to warrant rating higher than 10 percent under Diagnostic Code 7801.  During the appeal period, the largest the postoperative chest wall scar was recorded was 0.3 cm by 8 cm.  Overall, the subjective and objective evidence does not show the severity required for a higher schedular rating based on the applicable symptomatology.  

Diagnostic Code 7805, which provides that other scars are rated on limitation of function of the affected part, is not applicable in this case because the medical evidence shows that the postoperative left chest wall scar does not produce any limitation of function.  

Furthermore, the new provisions of Diagnostic Code 7804 provide evaluations in excess of 10 percent for multiple unstable or painful scars.  However, as the Veteran has established service connection for only a single scar, a rating in excess of 10 percent is not warranted under the new provisions of Diagnostic Code 7804.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2012). 
On the basis of the foregoing, the Board finds that the weight of the evidence is against a schedular evaluation higher than the currently-assigned 10 percent for the Veteran's postoperative excision of lesion scar of the left chest wall.  See 38 C.F.R. §§ 4.7, 4.21, 4.118, Diagnostic Code 7804 (2008 & 2012).  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz, supra; Gilbert, supra.

As the weight of the evidence is thus against a schedular rating in excess of 10 percent at any time throughout the appeal period, "staged ratings are not warranted.  See Hart, supra. 

C.  Extraschedular Consideration

The RO must refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular rating where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (1) (2012).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required. Id. at 116.

The schedular ratings in this case are adequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected disorder, but the medical evidence reflects that those symptoms are not present.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's residuals of a right foot fourth toe fracture and postoperative excision of a lesion scar of the left chest wall.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required. 


ORDER

A compensable disability rating for fracture, fourth toe, right foot is denied. 

An increased disability rating in excess of 10 percent for postoperative excision of lesion scar of the left chest wall is denied.


REMAND

In the August 2011, the Board remanded the issue of service connection for an acquired psychiatric disability to provide the Veteran with a VA examination.  More specifically, the examiner was directed to discuss the Veteran's in-service incidents at Fort Hood, Texas and any current factors in the Veteran's life that could be the cause of his psychiatric disorder.  In the August 2011 remand, the Board acknowledged that during the May 2011 Travel Board hearing, the Veteran gave details of an in-service event that contributed to his mental health conditions.  The Veteran reported that while he was in-service he witnessed an explosion, which resulted in the death of some of his friends.  He stated that he saw these men catch on fire.  He reported that this event occurred at Fort Hood, Texas, in the summer of 1977.  He also reported that he was transferred to another unit after this event.  The Veteran was provided with a VA examination in October 2011.  Although the VA examination reported other factors in the Veteran's life that could have caused his psychiatric disorder, the examiner failed to discuss the Veteran's in-service incident at Fort Hood and determined that the psychiatric condition was less likely than not incurred in or caused by an in-service injury, event or illness.  

A remand by the Court or Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Where a remand order of the Board is not complied with, the Board itself errs in failing to insure compliance. Id. at 270-71. 

Another remand is required for an opinion regarding whether the Veteran's psychiatric disorder, to include PTSD, anxiety, depression, and mood disorder had its onset during service or is related to any in-service disease, event, or injury with consideration of the in-service incidents at Fort Hood.  

Additionally, on remand the RO/AMC should undertake appropriate development to verify the Veteran's claimed in-service stressor at Fort Hood, Texas and document all steps take to verify the stressor.

Furthermore, on review of the October 2011 VA examination, the examiner acknowledged that the Veteran was deemed to be psychologically fit for Army induction, however, suggested that the Veteran manifested symptoms of depression prior to his Army enlistment.  The Board finds that these comments are not stated in the degree of certainty required to address the presumption of soundness under 38 U.S.C.A. § 1111 (West 2002) as well as the presumption of aggravation under 38 U.S.C.A. § 1153; and, in light of this deficiency, the October 2011 VA examination would be unlikely to survive judicial scrutiny.  Therefore, a new VA opinion is indicated.  

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

In July 2003, the VA General Counsel  issued a precedent opinion holding that to rebut the presumption of soundness in 38 U.S.C.A. § 1111 (West 2002), VA must show, by clear and unmistakable evidence, that (1) the disease or injury existed prior to service and (2) that the disease or injury was not aggravated by service. VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches. Id; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

The VA examiner indicated that the Veteran has manifested long-term symptoms of mood disorder and polysubstance abuse since his discharge, however, the examiner was not clear as to whether or not such symptoms began when the Veteran was discharged or began sometime after his discharge.  On remand, the examiner should clarify the date of onset of such symptoms.  

Also, the claim for a TDIU is inextricably intertwined with the claim for service connection for a psychiatric disorder to include PTSD, anxiety, and depression.  See Holland v. Brown, 6 Vet. App. 443, 446 (1994) (a TDIU claim premised on a specific disability, is inextricably intertwined with a claim for an increased rating for the same disability).

Finally, the Veteran's current percentage ratings do not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a).  However, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must review the claims file and prepare a summary of Veteran's claimed stressor regarding him witnessing an explosion and seeing men catch on fire, which resulted in the death of some of his friends while stationed at Fort Hood, Texas, in the summer of 1977.  He also reported that he was transferred to another unit after this event.  The stressor summary, together with a copy of his service personnel records and DD 214 and this remand, and all pertinent documents, should be sent to the U.S. Army and Joint Services Records Research Center (JSRRC).  That agency should be asked to provide all information that might corroborate the Veteran's alleged stressor, to include morning reports and/or unit histories for the summer of 1977.  To the extent the JSRRC is unable to confirm the claimed stressor, the RO/AMC should subsequently undertake any further steps necessary to attempt to verify the stressor. 

All records and responses received must be associated with the claims file. 

2.  After the completion of #1 above, even should this stressor not be verified through official means, the RO/AMC should return the claims file to the October 2011 VA examiner, if available.  If not, send the file to a new VA psychologist or psychiatrist.  The examiner should review the physical and Virtual VA claims file and a copy of this remand. 

The examiner is asked to express an opinion on the following:

(a) Whether it is clear and unmistakable (obvious, manifest, and undebatable) that any psychiatric disorder, to include PTSD, anxiety, depression, and mood disorder, pre-existed active service. 

(b) Whether the Veteran's current psychiatric disorder, to include PTSD, anxiety, depression, and mood disorder, was clearly and unmistakably not aggravated (underwent no permanent increase in disability) by active service beyond the normal progression of the disease.  

The examiner is advised that the term "clear and unmistakable evidence" means evidence which cannot be misunderstood or misinterpreted and is undebatable.  On the other hand, there are medical principles so universally recognized as to constitute fact (clear and unmistakable proof), and when in accordance with these principles existence of a disability prior to service is established, no additional or confirmatory evidence is necessary.  Manifestation of symptoms of chronic disease from date of enlistment, or so close thereto that the disease could not have originated in so short a period will establish preservice existence thereof.  

In formulating the above opinions, the examiner must acknowledge and discuss any symptoms or treatment that existed prior to service, the normal clinical psychiatric findings on the December 1976 induction examination as well as the denial of depression or excessive worry, trouble sleeping, loss of memory or amnesia, or nervous trouble of any sort on December 1976 Report of Medical History.  Additionally, the examiner should consider the November 1980 separation Report of Medical History in which the Veteran indicated that he didn't know if he had nervous trouble of any sort.  The examiner should also discuss post-service treatment records. 
(c) If any responses above are negative, then whether any current psychiatric disorder (other than PTSD), including anxiety, depression, and mood disorder at least as likely as not (a probability of 50 percent or greater) began in or within a year of service or are otherwise related to active service, to include the Veteran's November 1980 separation Report of Medical History in which he noted that he did not know whether he had nervous trouble of any sort.  

The examiner should address the statement on the October 2011 VA examination that the Veteran has manifested long-term symptoms of a mood disorder and polysubstance abuse since his Army discharge and clarify whether the symptoms of the Veteran's mood disorder began at discharge and have persisted ever since or began after his discharge. 

(d) With respect to the PTSD claim, the examiner shall initially determine whether the criteria for a diagnosis of PTSD in accordance with the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) have been met.  See 38 C.F.R. § 4.125(a). If so, the VA examiner is asked to render an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that: (1) the Veteran experienced, witnessed, or was confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to that event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror; (2) that a claimed stressor (specifically including the incident surrounding him seeing some of his friends catch on fire and die as a result of an explosion on Fort Hood in the summer of 1977) is adequate to support a diagnosis of PTSD; and (3) that the Veteran's symptoms are related to the claimed stressor (which supports the PTSD diagnosis). 

In rendering an opinion, the examiner must acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology.  

A complete rationale for any opinion expressed must be included in the examination report.  If the examiner determines that it is not feasible to respond to any of the inquiries, the examiner must explain why it is not feasible to respond. 

3.  If, after completion of instructions 1 through 2 above, there is evidence that the Veteran's service-connected disabilities preclude gainful employment and he does not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a), the AOJ should refer the case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b). 

4.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case with consideration of all evidence associated with the claims file and Virtual VA eFolder since the claim was last adjudicated in October 2012.  The Veteran and his representative should be afforded the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


